DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows:
Abstract (line 1) “In one aspect, a system” has been amended to --A system--.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose a system as detailed in claim 1 comprising a furrow closing assembly including a closing disc, closing disc down-force actuator, a closing disc depth sensor, a closing disc down pressure sensor, and a controller configured to determine when the penetration depth falls outside a predetermined range, adjust the down pressure to return the penetration depth within the range, and determine/execute an adjustment to an additional tool other than the closing disc based on the change in down pressure of the closing disc.
Koch (U.S. 2019/0075714) discloses a similar system of adjusting various tools based on sufficient closure of a trench and other sensed factors, but does not have a controller configured to function as specifically set forth in claim 1.
Regarding claim 12, the prior art does not disclose a method of controlling a seed-planter as detailed in claim 12 comprising determining, with a computing device, when a closing disc penetration depth falls outside a predetermined range, adjusting the down pressure on the closing disc to return the penetration depth within the range, and determining/executing an adjustment to an additional tool other than the closing disc based on the change in down pressure of the closing disc.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schoeny (U.S. 2019/0373801) Adjustable Closing System.
Stanhope (U.S. 2019/0059206) Systems and Method for Determining Trench Closure by a Planter or Seeder.
Adams (U.S. 2012/0048160) Agricultural Implement with Combined Down Force and Depth Control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671